Citation Nr: 0533921	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  01-06 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for chronic bronchitis 
with bronchiectasis, status post lower lobectomy, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2000 from the St. Petersburg 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied a rating in excess of 30 percent disabling 
for chronic bronchitis with bronchiectasis, status post lower 
lobectomy and denied entitlement to TDIU.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his chronic bronchitis with 
bronchiectasis, status post lower lobectomy is more severe 
than currently evaluated.  He contends that the disability is 
so severe, that it renders him unemployable.

A review of the evidence reveals that the most recent VA 
examinations from September 2004 and January 2005 are 
inadequate for rating purposes.  The RO found that that 
September 2004 VA examination was inadequate due to a lack of 
pulmonary function test results and rescheduled another 
examination which was conducted in January 2005.  However, 
although the January 2005 VA examination included pulmonary 
test results, it failed to include the results mandated by 38 
C.F.R. § 4.97, Diagnostic Code 6600, specifically results for 
Forced Expiratory Volume (FEV1), Forced Vital Capacity 
(FEV1/FVC), and Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) studies.  

Furthermore, the veteran's service connected bronchitis has 
been rated as including bronchiectasis, status post lower 
lobectomy.  Thus, it is necessary to consider other 
potentially applicable Diagnostic Codes such as Diagnostic 
Code 6844 for lobectomy, which has the same criteria as 
Diagnostic Code 6600 regarding pulmonary function test 
results.  However, the potentially applicable Diagnostic Code 
for bronchiectasis 38 C.F.R. § 4.97, Diagnostic Code 6600 
does not contemplate pulmonary function test results.  
Instead it indicates that the next highest schedular rating 
of 60 percent is warranted for incapacitating episodes of 
infection of four to six weeks total duration per year, or 
near constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank hemoptysis 
and requiring antibiotic usage almost continuously.  The 
September 2004 VA examination indicated that the veteran was 
last treated for infection in August 2004 and that he 
complained of more frequent infections about every other 
month.  However the most recent VA and private treatment 
records are not shown to be more recent than 2002.   

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2005).

Finally, the Board observes that the veteran's increased 
rating claim for his bronchitis with bronchiectasis status 
post lower lobectomy is closely tied with the issue of 
entitlement to a TDIU, that a final decision on this latter 
issue cannot be rendered until decisions on the increased 
rating claim has been rendered, and thus they are 
"inextricably intertwined."  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC should contact the veteran 
and ask that he identify all sources of 
private medical treatment for his chronic 
bronchitis with bronchiectasis, status 
post lower lobectomy since 2002, to 
include any treatment for a respiratory 
infection in August 2004, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2005). 

2.  The AMC should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Florida for any treatment 
for his chronic bronchitis with 
bronchiectasis, status post lower 
lobectomy after September 2002 to the 
present.  If the above-mentioned records 
are not available, that fact should be 
entered in the claims file.  

3.  Thereafter, the veteran must be 
afforded another VA medical examination 
for the purpose of determining the 
current severity of his chronic 
bronchitis chronic bronchitis with 
bronchiectasis, status post lower 
lobectomy.  The claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all indicated diagnostic testing.  
This examination must include a pulmonary 
function test yielding results for FEV1, 
FEV1/FVC, and DLCO (SB) studies, as 
mandated by 38 C.F.R. § 4.97, Diagnostic 
Code 6600, and an overall assessment of 
the results of pulmonary function 
testing.  Those manifestations 
specifically attributable to the 
veteran's service-connected bronchitis 
must be fully outlined and differentiated 
from symptoms caused by any nonservice- 
connected disorders.  The examination 
should also include an assessment as to 
whether the veteran's chronic bronchitis 
with bronchiectasis, status post lower 
lobectomy results in incapacitating 
episodes of infection of four to six 
weeks total duration per year, or near 
constant findings of cough with purulent 
sputum associated with anorexia, weight 
loss, and frank hemoptysis and requiring 
antibiotic usage almost continuously.  
The examiner should also discuss whether 
or not the veteran's service connected 
chronic bronchitis with bronchiectasis, 
status post lower lobectomy, prevents him 
from securing or following substantially 
gainful employment, considering the 
impairment associated with that disorder.  
If so, identify the period of time in 
which he became unemployable due to 
chronic bronchitis with bronchiectasis, 
status post lower lobectomy.  The 
examiner must report the basis for the 
determination that the veteran cannot 
work.

4.  Following completion of the above, 
the AMC should readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order. 

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


